


Exhibit 10.3
















TRANSITION SERVICES AGREEMENT
by and between
Kimball International, Inc.
and
Kimball Electronics, Inc.
Dated as of October 31, 2014
            

--------------------------------------------------------------------------------

                                        





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
 
ARTICLE I DEFINITIONS
1
 
 
 
 
 
Section 1.1
Definitions
1
 
 
 
 
ARTICLE II PERFORMANCE AND SERVICES
3
 
 
 
 
 
Section 2.1
General
3
 
Section 2.2
Additional Services
4
 
Section 2.3
Service Requests
4
 
Section 2.4
Access
4
 
Section 2.5
Books and Records; Retention and Transfer of Materials and Service Recipient
Data
5
 
 
 
 
ARTICLE III SERVICE QUALITY; INDEPENDENT CONTRACTOR
6
 
 
 
 
 
Section 3.1
Service Quality
6
 
Section 3.2
Independent Contractor; Assets
6
 
Section 3.3
Uses of Services
7
 
Section 3.4
Transition of Responsibilities
7
 
Section 3.5
Disclaimer of Warranties: Force Majeure
7
 
 
 
 
ARTICLE IV FEES; PAYMENT
8
 
 
 
 
 
Section 4.1
Fees
8
 
Section 4.2
Taxes
8
 
Section 4.3
Invoices and Payment
8
 
Section 4.4
Timing of Payment; No Offsets
8
 
Section 4.5
Non-Payment
9
 
Section 4.6
Payment Disputes
9
 
 
 
 
ARTICLE V CONFIDENTIALITY
9
 
 
 
 
 
Section 5.1
Confidentiality
9
 
Section 5.2
Security
9
 
 
 
 
ARTICLE VI TERMINATION
10
 
 
 
 
 
Section 6.1
Term
10
 
Section 6.2
Option to Extend Term
10
 
Section 6.3
Partial Termination
10
 
Section 6.4
Termination of Entire Agreement
11
 
Section 6.5
Procedures on Termination
11
 
Section 6.6
Effect of Termination
11
 
 
 
 
ARTICLE VII INDEMNIFICATION AND DISPUTE RESOLUTION
11
 
 
 
 
 
Section 7.1
Limitation of Liability
11
 
Section 7.2
Indemnification by Kimball Electronics
12












i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page
 
 
 
 
 
Section 7.3
Indemnification by Kimball International
12
 
Section 7.4
Exclusive Remedy
12
 
Section 7.5
Risk Allocation
13
 
Section 7.6
Indemnification Procedures
13
 
Section 7.7
Express Negligence
13
 
Section 7.8
Dispute Resolution
13
 
 
 
 
ARTICLE VIII MISCELLANEOUS
13
 
 
 
 
 
Section 8.1
Amendment and Modification
13
 
Section 8.2
Waiver
13
 
Section 8.3
Notices
13
 
Section 8.4
Entire Agreement
14
 
Section 8.5
No Third-Party Beneficiaries
14
 
Section 8.6
Governing Law
14
 
Section 8.7
Assignment
14
 
Section 8.8
Severability
15
 
Section 8.9
Execution in Counterparts
15
 
Section 8.10
References; Interpretation
15
 
Section 8.11
Successors and Assigns
15
 
Section 8.12
Performance
15
 
Section 8.13
No Public Announcement
15




ii

--------------------------------------------------------------------------------




TRANSITION SERVICES AGREEMENT
THIS TRANSITION SERVICES AGREEMENT dated October 31, 2014 (this “Agreement”), is
between Kimball International, Inc., an Indiana corporation (“Kimball
International”), and Kimball Electronics, Inc., an Indiana corporation (“Kimball
Electronics”). Kimball International and Kimball Electronics are sometimes
referred to herein individually as a “Party”, and collectively as the “Parties”.
W I T N E S S E T H
WHEREAS, Kimball International and Kimball Electronics are Parties to that
certain Separation and Distribution Agreement dated as of the Distribution Date
(the “Separation Agreement”).
WHEREAS, the Board of Directors of Kimball International has determined that it
is in the best interests of Kimball International and its Share Owners to
separate, pursuant to and in accordance with the Separation Agreement, Kimball
International into two separate, publicly traded companies, with Kimball
International to own and conduct, directly or indirectly, the Kimball
International Business and Kimball Electronics to own and conduct, directly or
indirectly, the Kimball Electronics Business (the “Separation”).
WHEREAS, in connection with the transactions contemplated by the Separation
Agreement and in order to ensure a smooth transition following the Separation,
each Party desires that the other Party provide, or cause its Affiliates or
contractors to provide, certain transition services.
WHEREAS, it is the intent of the Parties that the Services be provided at cost,
and therefore, the Fees set forth on Annex B and Annex C were calculated to
reflect costs.
In consideration of the forgoing and the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1Definitions. Unless otherwise defined herein, each capitalized term
will have the meaning specified for such term in the Separation Agreement. As
used in this Agreement:
“Additional Services” means the Additional Kimball International Services or the
Additional Kimball Electronics Services, individually, or the Additional Kimball
International Services and the Additional Kimball Electronics Services,
collectively, as the context may indicate. Any Additional Services provided
pursuant to this Agreement will be deemed to be “Services” under this Agreement.
“Additional Kimball Electronics Service” has the meaning set forth in Section
2.2(b).
“Additional Kimball International Service” has the meaning set forth in Section
2.2(a).
“Agreement” has the meaning set forth in the Preamble.
“Authorized Representative” means, for each Party, any of the individuals listed
on Annex A under the name of such Party.



--------------------------------------------------------------------------------




“Availed Party” has the meaning set forth in Section 5.2(a).
“Fees” means the fees for a particular Service as set forth on Annex B or Annex
C as the case may be.
“Force Majeure Events” has the meaning set forth in Section 3.5(b).
“Kimball Electronics” has the meaning set forth in the Preamble.
“Kimball Electronics Services” means the Services generally described on Annex C
and any other Service provided by Kimball Electronics or any of its Subsidiaries
pursuant to this Agreement.
“Kimball International” has the meaning set forth in the Preamble.
“Kimball International Services” means the Services generally described on Annex
B and any other Service provided by Kimball International or any of its
Subsidiaries pursuant to this Agreement.
“Materials” has the meaning set forth in Section 2.5(a).
“Partial Termination” has the meaning set forth in the Section 6.3(a).
“Party” has the meaning set forth in the Preamble.
“Payment Due Date” has the meaning set forth in Section 4.4.
“Safety and Security Policies” has the meaning set forth in Section 5.2(a).
“Separation” has the meaning set forth in the Recitals.
“Separation Agreement” has the meaning set forth in the Recitals.
“Service Provider” means (a) in the case of Kimball International Services,
Kimball International or any of its Subsidiaries providing a Kimball
International Service hereunder, or (b) in the case of Kimball Electronics
Services, Kimball Electronics or any of its Subsidiaries providing a Kimball
Electronics Service hereunder.
“Service Recipient” means (a) in the case of Kimball International Services,
Kimball Electronics or any of its Subsidiaries receiving a Kimball Electronics
Service hereunder, or (b) in the case of Kimball Electronics Services, Kimball
International or any of its Subsidiaries receiving a Kimball Electronics
Service.
“Service Recipient Data” means all of the data and information owned and
provided solely by the Service Recipient, or created by the Service Provider
solely on behalf, or for the benefit, of the Service Recipient (including any
such data and information created by the Service Provider or the Service
Recipient using the Service Provider’s computer systems or software) in relation
to the provision of the Services.

2

--------------------------------------------------------------------------------




“Service Term” means the term for a particular Service as set forth on Annex B
or Annex C, as the case may be.
“Services” means the Kimball International Services or the Kimball Electronics
Services, individually, or the Kimball International Services and the Kimball
Electronics Services, collectively, as the context may indicate.
“Systems” has the meaning set forth in Section 5.2(a).
“Term” has the meaning set forth in Section 6.1.
“Term Extension” has the meaning set forth in Section 6.2.
ARTICLE II
PERFORMANCE AND SERVICES
Section 2.1    General.
(a)During the Term, and subject to the terms and conditions of this Agreement,
Kimball International will use commercially reasonable efforts to provide, or
cause to be provided, the Kimball International Services to Kimball Electronics
and its Subsidiaries. The applicable Fee for each Kimball International Service
will be the specified Fee for such Kimball International Service set forth on
Annex B, and the applicable Service Term for each Kimball International Service
will be the specified Service Term for such Kimball International Service set
forth on Annex B, in each case, subject to adjustment for each Term Extension as
provided in Section 6.2. Notwithstanding anything to the contrary contained
herein or on any Annex, Kimball International will have no obligation under this
Agreement to: (i) operate the Kimball Electronics Business or any portion
thereof (it being acknowledged and agreed by Kimball International and Kimball
Electronics that providing the Kimball International Services will not be deemed
to be operating the Kimball Electronics Business or any portion thereof); (ii)
advance funds or extend credit to Kimball Electronics; (iii) hire new employees
for the purpose of providing the Kimball International Services; (iv) provide
Kimball International Services to any Person other than Kimball Electronics
Group; or (v) implement systems, processes, technologies, plans or initiatives
developed, acquired or utilized by Kimball International whether before or after
the Distribution Date.
(b)During the Term, and subject to the terms and conditions of this Agreement,
Kimball Electronics will use commercially reasonable efforts to provide, or
cause to be provided, the Kimball Electronics Services to Kimball International
and its Subsidiaries. The applicable Fee for each Kimball Electronics Service
will be the specified Fee for such Kimball Electronics Service set forth on
Annex C, and the applicable Service Term for each Kimball Electronics Service
will be the specified Service Term for such Kimball Electronics Service set
forth on Annex C, in each case, subject to adjustment for each Term Extension as
provided in Section 6.2. Notwithstanding anything to the contrary contained
herein or on any Annex, Kimball Electronics will have no obligation under this
Agreement to: (i) operate the Kimball International Business or any portion
thereof (it being acknowledged and agreed by Kimball International and Kimball
Electronics that providing the Kimball International Services will not be deemed
to be operating the Kimball Electronics Business or any portion thereof); (ii)
advance funds or extend credit to Kimball International; (iii) hire new
employees for the purpose of providing the Kimball Electronics Services; (iv)
provide Kimball Electronics Services to any Person other than Kimball
International Group; or (v) implement systems,

3

--------------------------------------------------------------------------------




processes, technologies, plans or initiatives developed, acquired or utilized by
Kimball Electronics whether before or after the Distribution Date.
(c)Notwithstanding anything to the contrary in this Agreement, neither Kimball
International nor Kimball Electronics (nor any of their respective Subsidiaries)
will be required to perform Services hereunder or take any actions relating
thereto that conflict with or violate any applicable Law, contract, license,
sublicense, authorization, certification or permit.
Section 2.2    Additional Services.
(a)If Kimball Electronics reasonably determines that additional transition
services (not listed on Annex B) of the type previously provided by the Kimball
International Group to the Kimball Electronics Business are necessary to conduct
the Kimball Electronics Business, and Kimball Electronics or its Subsidiaries
are not able to provide such services to the Kimball Electronics Business, then
Kimball Electronics may provide written notice thereof to Kimball International.
Upon receipt of such notice by Kimball International, if Kimball International
is willing, in its sole discretion, to provide such additional service during
the Term, the Parties will negotiate in good faith an amendment to Annex B
setting forth the additional service (each such service an “Additional Kimball
International Service”), the terms and conditions for the provision of such
Additional Kimball International Service and the Fees payable by Kimball
Electronics for such Additional Kimball International Service, such Fees to be
determined on an arm’s-length basis with the intent that they reflect costs.
(b)If Kimball International reasonably determines that additional transition
Services (not listed on Annex C) of the type previously provided by the Kimball
Electronics Group to the Kimball International Business are necessary to conduct
the Kimball International Business, and Kimball International or its
Subsidiaries are not able to provide such services to the Kimball International
Business, then Kimball International may provide written notice thereof to
Kimball Electronics. Upon receipt of such notice by Kimball Electronics, if
Kimball Electronics is willing, in its sole discretion, to provide such
additional service during the Term, the Parties will negotiate in good faith an
amendment to Annex C setting forth the additional service (each such service an
“Additional Kimball Electronics Service”), the terms and conditions for the
provision of such Additional Kimball Electronics Service and the Fees payable by
Kimball International for such Additional Kimball Electronics Service, such Fees
to be determined on an arm’s-length basis with the intent that they reflect
costs.
Section 2.3    Service Requests. Any requests by a Party to the other Party
regarding the Services in writing or any modification or alteration to the
provision of the Services must be made by an Authorized Representative (it being
understood that the receiving Party will not be obligated to agree to any
modification or alteration requested thereby). Notwithstanding anything to the
contrary hereunder, each Party may avail itself of the remedies set forth in
Section 6.4 without fulfilling the notice requirements of this Section 2.3.
Section 2.4    Access.
(a)    Subject to Section 5.2, Kimball Electronics, at the reasonable request of
Kimball International, will make available on a timely basis to Kimball
International all information reasonably requested by Kimball International to
enable it to provide the Kimball International Services. Kimball Electronics
will give Kimball International and its Affiliates, employees, agents and
representatives, as reasonably requested by Kimball

4

--------------------------------------------------------------------------------




International, reasonable access, during regular business hours and at such
other times as are reasonably required, to the premises of the Kimball
Electronics Business for the purposes of providing the Kimball International
Services.
(b)    Subject to Section 5.2, Kimball International, at the reasonable request
of Kimball Electronics, will make available on a timely basis to Kimball
Electronics all information reasonably requested by Kimball International to
enable it to provide the Kimball Electronics Services. Kimball International
will give Kimball Electronics and its Affiliates, employees, agents and
representatives, as reasonably requested by Kimball Electronics, reasonable
access, during regular business hours and at such other times as are reasonably
required, to the premises of the Kimball International Business for the purposes
of providing the Kimball Electronics Services.
Section 2.5    Books and Records; Retention and Transfer of Materials and
Service Recipient Data.
(a)    For a period of 12 months following termination of this Agreement, the
Service Provider will retain all books, records, files, databases or computer
software or hardware (including current and archived copies of computer files)
(the “Materials”) with respect to matters relating to the Services provided to
the Service Recipient hereunder that are in a form and contain a level of detail
substantially consistent with the records retention policies of the Service
Provider prior to the Distribution Date (unless any such Materials have been
delivered to the Service Recipient or the Service Recipient otherwise has a copy
of such Materials). The Service Provider will make such Materials available to
the Service Recipient for its review, upon reasonable notice, at the Service
Recipient’s expense, during regular business hours, including in order to verify
disputed charges under Section 4.6. If at any time during the 12-month period
following the termination of this Agreement, the Service Recipient reasonably
requests in writing that certain Materials be delivered to the Service
Recipient, the Service Provider promptly will arrange for the delivery of the
requested Materials in a form reasonably requested by the Service Recipient to a
location specified by, and at the expense of, the Service Recipient. As promptly
as practicable following the expiration of the Service Term (or earlier
termination pursuant to Section 6.3) of a Service, the Service Provider will use
commercially reasonable efforts to furnish to the Service Recipient, and assist
in the transition of Materials belonging to the Service Recipient and relating
to such Service as clearly identified by the Service Recipient.
(b)    The Service Recipient Data will be and will remain the property of the
Service Recipient. The Service Provider will use the Service Recipient Data
solely to provide the Services to the Service Recipient as set forth herein and
for no other purpose whatsoever. During the Term, the Service Provider will, to
the extent reasonably practicable, promptly provide the Service Recipient Data
to the Service Recipient upon the Service Recipient’s reasonable request and at
the Service Recipient’s expense. As promptly as practicable following the
termination or expiration of this Agreement for any reason, the Service Provider
will use commercially reasonable efforts to deliver to the Service Recipient or
destroy (and certify such destruction in writing if so requested by the Service
Recipient), at Service Recipient’s option, all Service Recipient Data; provided,
however, that the Service Provider will not be required to erase or destroy
Service Recipient Data included in computer files stored securely by the Service
Provider that are created during automatic system backups.
(c)Notwithstanding anything herein to the contrary, and subject to Section 5.1,
the Service Provider may retain copies of the Materials and the Service
Recipient Data in accordance with policies and procedures implemented by the
Service Provider to comply with applicable Law, professional standards or

5

--------------------------------------------------------------------------------




reasonable business practice, including document retention policies as in effect
from time to time and in accordance with past practices. Each Party will use
commercially reasonable efforts to provide the other Party with notice of
material modifications to its record retention policies in a timely manner.
ARTICLE III
SERVICE QUALITY; INDEPENDENT CONTRACTOR
Section 3.1    Service Quality.
(a)The Service Provider will perform the Services in a manner and quality that
is substantially consistent with the Party’s past practice (including as to
quantity) in performing the Services for the Business, and in any event in
compliance with any terms or service levels set forth on the applicable Annex.
The Service Recipient will use the Services in substantially the same manner and
on substantially the same scale as they were used by such Party and its
Affiliates in the past practice of the Business, prior to the Distribution Date.
(b)Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be provided (in
accordance with this Agreement and the Annexes hereto) to the Kimball
International Business or the Kimball Electronics Business, as applicable, by
Third Parties designated by the Party responsible for providing such Services
hereunder. To the extent so provided, the Party responsible for providing such
Services will use commercially reasonable efforts to (i) cause such Third
Parties to provide such Services under this Agreement and/or (ii) enable the
Party seeking the benefit of such Services and its Subsidiaries to avail itself
of such Services; provided, however, that if any such Third Party is unable or
unwilling to provide any such Services, the Parties agree to use their
commercially reasonable efforts to determine the manner, if any, in which such
Services can best be provided (it being acknowledged and agreed that any costs
or expenses to be incurred in connection with obtaining a Third Party to provide
any such Services will be paid by the Party to which such Services are provided;
provided that the Party responsible for providing such Services will use
commercially reasonable efforts to communicate the costs or expenses expected to
be incurred in advance of incurring such costs or expenses).
Section 3.2    Independent Contractor; Assets.
(a)    The Parties are independent contractors. All employees and
representatives of a Party and any of its Subsidiaries involved in providing
Services will be under the exclusive direction, control and supervision of the
Party or its Subsidiaries (or their subcontractors) providing such Services, and
not of the Service Recipient. The Party or its Subsidiaries (or their
subcontractors) providing the Services will be solely responsible for
compensation of its employees, and for all withholding, employment or payroll
taxes, unemployment insurance, workers’ compensation, and any other insurance
and fringe benefits with respect to such employees. The Party or its
Subsidiaries (or their subcontractors) providing the Services will have the
exclusive right to hire and fire any of its employees in accordance with
applicable Law. The Service Recipient will have no right to direct and control
any of the employees or representatives of the Party or its Subsidiaries (or
their subcontractors) providing such Services.
(b)    All procedures, methods, systems, strategies, equipment, facilities and
other resources used by a Party, any of its Subsidiaries or any Third Party
service provider in connection with the provision of the Services hereunder will
remain the property of such Party, its Subsidiaries or such service providers
and, except as otherwise provided herein, will at all times be under the sole
direction and control of such Party,

6

--------------------------------------------------------------------------------




its Subsidiaries or such Third Party service provider. No license under any
patents, know-how, trade secrets, copyrights or other rights is granted by this
Agreement or any disclosure in connection with this Agreement by either Party.
Section 3.3    Uses of Services. The Service Provider will be required to
provide the Services only to the Service Recipient and the Service Recipient’s
Subsidiaries in connection with the Service Recipient’s operation of the
Business. The Service Recipient may not resell any Services to any Person
whatsoever or permit the use of such Services by any Person other than in
connection with the operation of the Business in the ordinary course of
business.
Section 3.4    Transition of Responsibilities. Each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Subsidiaries’
dependence on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to the Service Recipient by the Service Provider.
Section 3.5    Disclaimer of Warranties: Force Majeure.
(a)    Except as expressly set forth in this Agreement: (i) each Party
acknowledges and agrees that the other Party makes no warranties of any kind
with respect to the Services to be provided hereunder; and (ii) each Party
hereby expressly disclaims all warranties with respect to the Services to be
provided hereunder, as further set forth immediately below.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED
UNDER THIS AGREEMENT WILL BE PROVIDED AS-IS, WHERE-IS, WITH ALL FAULTS, AND
WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO ANY REPRESENTATION OR DESCRIPTION, TITLE OR ANY OTHER WARRANTY WHATSOEVER.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
neither Party will be liable for any interruption, delay or failure to perform
any obligation under this Agreement (but specifically excluding any inability or
failure to pay for Services rendered hereunder) when such interruption, delay or
failure results from causes beyond such Party’s reasonable control, including
any Law or act of any Governmental Authority, riot, terrorism, insurrection or
other hostilities, embargo, fuel or energy shortage, equipment breakdowns, power
failure, pandemic, epidemic, fire, flood, earthquake or act of God, strikes,
lockouts, labor shortages, failure of a Third Party to satisfy its contractual
obligations, or any other similar cause (“Force Majeure Events”); provided,
however, that the affected Party promptly notifies the other Party, in writing,
upon learning of the occurrence of the Force Majeure Event. Subject to
compliance with the foregoing, a Party’s obligations hereunder will be postponed
for such time as its performance is suspended or delayed on account of the Force
Majeure Event and, upon the cessation of the Force Majeure Event, such Party
will use commercially reasonable efforts to resume promptly its performance
hereunder.

7

--------------------------------------------------------------------------------




ARTICLE IV
FEES; PAYMENT
Section 4.1    Fees. The Service Recipient will pay the Service Provider the
Fees for the Services provided by such Service Provider under this Agreement.
The Fees for the Kimball International Services are set forth on Annex B and the
Fees for the Kimball Electronics Services are set forth on Annex C, in each
case, subject to adjustment for each Term Extension as provided in Section 6.2.
Section 4.2    Taxes. To the extent required or permitted by applicable Law,
there will be added to any Fees due under this Agreement, and each Party agrees
to pay to the other, amounts equal to any taxes, however designated or levied,
based upon such Fees, or upon this Agreement or the Services provided under this
Agreement, or their use, including state and local privilege or excise taxes
based on gross revenue and any taxes or amounts in lieu thereof paid or payable
by the Service Provider hereunder. In the event taxes are not added to an
invoice from the Service Provider hereunder, the Service Recipient is
responsible to remit to the appropriate tax jurisdiction any additional amounts
due including tax, interest and penalty. The Parties will cooperate with each
other to minimize any of these taxes to the extent reasonable. If additional
amounts are determined to be due on the Services provided hereunder as a result
of an audit by a tax jurisdiction, the Service Recipient hereunder agrees to
reimburse the Service Provider for the additional amounts due including tax,
interest and penalty. The Party obligated to make such reimbursement will have
the right to contest the assessment with the tax jurisdiction at its own
expense. The Service Provider hereunder will be responsible for penalty or
interest associated with its failure to remit invoiced taxes. The Parties
further agree that, notwithstanding the foregoing, neither Party will be
required to pay any franchise taxes, taxes based on the income of the other
Party or personal property taxes on property owned or leased by a Party and used
by such Party to provide Services. Notwithstanding anything else in this
Agreement to the contrary, the obligations of this Section 4.2 will remain in
effect until the expiration of the relevant statutes of limitation.
Section 4.3    Invoices and Payment. Unless otherwise specified in Annex B or
Annex C, within 15 days following the end of each month during the Term (or
within 15 days after receipt of a Third Party supplier’s invoice in the case of
Services that are provided by a Third Party supplier), the Service Provider will
submit to the Service Recipient for payment a written statement of amounts due
under this Agreement for such month. The statement will set forth the Fees, in
the aggregate and itemized, based on the descriptions set forth on Annex B or
Annex C, as the case may be. Each statement will specify the nature of any
amounts due for any Fees as set forth on Annex B or Annex C and will contain
reasonably satisfactory documentation in support of such amounts as specified
therein and such other supporting detail as the Service Recipient may reasonably
require to validate such amounts due.
Section 4.4    Timing of Payment; No Offsets. Unless otherwise specified in
Annex B or Annex C, each Party will pay all amounts due pursuant to this
Agreement no later than 45 days following the end of each month during the Term
(or, in the case of Services that are provided by a Third Party supplier, no
later than 45 days following the end of the billing period for such Services)
(the “Payment Due Date”). Neither Party will offset any amounts owing to it by
the other Party or any of its Subsidiaries against amounts payable by such Party
hereunder or any other agreement or arrangement. All timely payments under this
Agreement will be made without early payment discount.

8

--------------------------------------------------------------------------------




Section 4.5    Non-Payment. If either Party fails to pay the full amount of any
invoice by the Payment Due Date, such failure will be considered a material
default under this Agreement. The remedies provided to each Party by this
Section 4.5 and by Section 6.4 will be cumulative with respect to any other
applicable provisions of this Agreement. Payments made after the date they are
due will bear interest at an annual rate equal to that announced publicly by The
Wall Street Journal as its prime rate plus 2.0% (compounded monthly).
Section 4.6    Payment Disputes. The Service Recipient may object to any amounts
for any Service invoiced to it at any time before, at the time of, or after
payment is made, provided such objection is made in writing to the Service
Provider within 60 days following the end of the Term. The Service Recipient
will timely pay the disputed items in full while resolution of the dispute is
pending; provided, however, that the Service Provider will pay interest at an
annual rate equal to the Prime Rate plus 2.0% (compounded monthly) on any
amounts it is required to return to the Service Recipient upon resolution of the
dispute. Payment of any amount will not constitute approval thereof. Any dispute
under this Section 4.6 will be resolved in accordance with the provisions of
Section 7.8.
ARTICLE V
CONFIDENTIALITY
Section 5.1    Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information, Service Recipient Data and
Materials conveyed or otherwise received by or on behalf of a Party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions set forth in Section 6.7 of the Separation Agreement.
Section 5.2    Security.
(a)    If either Party (including its Affiliates and their employees, authorized
agents and subcontractors) is given access to the other Party’s computer systems
or software (collectively, “Systems”), premises, equipment, facilities or data
in connection with the Transition Services, the Party given access (the “Availed
Party”) will comply with (and will cause its Affiliates, and their employees,
authorized agents and subcontractors to comply with) all of the other Party’s
policies and procedures in relation to the use and access of the other Party’s
Systems, premises, equipment, facilities or data (collectively, “Safety and
Security Policies”), and will not tamper with, compromise or circumvent any
safety, security or audit measures employed by such other Party. The Availed
Party will access and use only those Systems, premises, equipment, facilities
and data of the other Party for which it has been granted the right to access
and use.
(b)    Each Party will use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems, premises, equipment, facilities and data of the other Party gain such
access, and use commercially reasonable efforts to prevent unauthorized access,
use, destruction, alteration or loss of such Systems, premises, equipment,
facilities or data (including, in each case, any information contained therein),
including notifying its personnel of the restrictions set forth in this
Agreement and of the Safety and Security Policies.
(c)    If, at any time, the Availed Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Safety and Security Policies,
that any unauthorized Availed Party personnel has accessed the Systems,
premises, equipment, facilities or data, or that any of its personnel has
engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of, or damage to,

9

--------------------------------------------------------------------------------




premises, facilities, equipment, data, information or software of the other
Party, the Availed Party will promptly terminate any such person’s access to the
Systems, premises, equipment, facilities or data and promptly notify the other
Party. In addition, such other Party will have the right to deny personnel of
the Availed Party access to its Systems, premises, equipment, facilities or data
upon notice to the Availed Party in the event that the other Party reasonably
believes that such personnel have engaged in any of the activities set forth
above in this Section 5.2(c) or otherwise pose a security concern. The Availed
Party will use commercially reasonable efforts to cooperate with the other Party
in investigating any apparent unauthorized access to such other Party’s Systems,
premises, equipment, facilities or data.
(d)    If any Systems, premises, equipment or facilities of a Party are damaged
(ordinary wear and tear excepted) due to the conduct of the Availed Party or any
of its Affiliates, or their employees, authorized agents or subcontractors, the
Availed Party will be liable to the other Party for all costs associated with
such damage, to the extent such costs exceed any available insurance proceeds.
ARTICLE VI
TERMINATION
Section 6.1    Term. The term of this Agreement (the “Term”) will commence on
the Distribution Date and end on the earliest to occur of (a) the two-year
anniversary of the Distribution Date, subject to Section 6.2, (b) the date on
which the provision of all Services has been terminated by the Parties pursuant
to Section 6.3 and (c) the date this Agreement is terminated pursuant to Section
6.4.
Section 6.2    Option to Extend Term. Upon written request from the Service
Recipient delivered to the Service Provider no later than 30 days (or such other
time specified in Annex B or Annex C with respect to such Service), prior to the
end of the Service Term for such Service, the Parties will extend the Service
Term of such Service for up to 90 days (or for such other period specified in
Annex B or Annex C with respect to such Service), on the terms and conditions
contained in this Agreement (such extension, a “Term Extension”). In the event a
Term Extension for a Service would exceed the Term of this Agreement, the Term
of this Agreement will be extended for the duration of the Term Extension. The
Parties agree that, during the Term Extension for a Service, unless otherwise
specified in Annex B or Annex C with respect to such Service, the Fees for such
Service will be increased by an additional 25% of the Fee for such Service set
forth in Annex B or Annex C.
Section 6.3    Partial Termination.
(a)    The Service Recipient will provide no less than 30 days written notice
(unless a shorter time is mutually agreed upon by the Parties or unless
otherwise specified in Annex B or Annex C with respect to a Service) to the
Service Provider of any Services that, prior to the expiration of the Service
Term or Term Extension, are no longer needed from the Service Provider, in which
case this Agreement will terminate as to such Services (a “Partial
Termination”). The Parties will mutually agree as to the effective date of any
Partial Termination.
(b)    In the event of any termination prior to the scheduled expiration of the
Service Term or of any Partial Termination hereunder, with respect to any
terminated Services in which the Fee for such terminated Services is charged as
a flat monthly rate, if termination occurs other than the end of the month,
there will be no proration of the monthly rate. To the extent any amounts due or
advances made hereunder related to

10

--------------------------------------------------------------------------------




costs or expenses that have been or will be incurred and that cannot be
recovered by the Service Provider, such amounts due or advances made will not be
prorated or reduced and the Service Provider will not be required to refund to
the Service Recipient any prorated amount for such costs or expenses; and the
Service Recipient will reimburse the Service Provider for (i) Service
Recipient’s proportional share of any Third Party costs or charges that are
required to be paid in connection with the provision of any Services and that
cannot be terminated and (ii) any Third Party cancellation or similar charges
incurred as a result of the Service Recipient’s early termination.
Section 6.4    Termination of Entire Agreement. Subject to the provisions of
Section 6.6, a Party will have the right to terminate this Agreement or effect a
Partial Termination effective upon delivery of written notice to the other Party
if the other Party:
(a)    makes an assignment for the benefit of creditors, or becomes bankrupt or
insolvent, or is petitioned into bankruptcy, or takes advantage (with respect to
its own property and business) of any state, federal or foreign bankruptcy or
insolvency act, or if a receiver or receiver/manager is appointed for all or any
substantial part of its property and business and such receiver or
receiver/manager remains undischarged for a period of 30 days; or
(b)    materially defaults in the performance of any of its covenants or
obligations contained in this Agreement (or, in the case of a Partial
Termination, with respect to the Services being terminated) and such default is
not remedied to the non-defaulting Party’s reasonable satisfaction within 45
days after receipt of written notice by the defaulting Party informing such
Party of such default, or if such default is not capable of being cured within
45 days, if the defaulting Party has not promptly begun to cure the default
within such 45-day period and thereafter proceeded with all diligence to cure
the same.
Section 6.5    Procedures on Termination. Following any termination of this
Agreement or Partial Termination, each Party will cooperate with the other Party
as reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Subsidiaries’ businesses. Termination will not affect any right
to payment for Services provided prior to termination.
Section 6.6    Effect of Termination. Section 4.1 and Section 4.2 (in each case,
with respect to Fees and Taxes attributable to periods prior to termination),
Section 2.5, Section 3.2, Section 4.3, Section 4.4, Section 4.6, and Section
6.5, this Section 6.6 and ARTICLE I, ARTICLE V, ARTICLE VII and ARTICLE VIII
will survive any termination of this Agreement. In the event of a Partial
Termination, this Agreement will remain in full force and effect with respect to
the Services which have not been terminated by the Parties as provided herein.
For the avoidance of doubt, the termination of this Agreement with respect to
the Services provided under one Annex, but not the other Annex, will not be a
termination of this Agreement.
ARTICLE VII
INDEMNIFICATION AND DISPUTE RESOLUTION
Section 7.1    Limitation of Liability.
(a)    No Party nor any of such Party’s Affiliates will be liable, whether in
contract, tort (including negligence and strict liability) or otherwise, for any
special, indirect, punitive, incidental or consequential damages whatsoever that
in any way arise out of, relate to, or are a consequence of, its performance or

11

--------------------------------------------------------------------------------




nonperformance hereunder, or the provision of or failure to provide any Service
hereunder, including loss of profits, diminution in value, business
interruptions and claims of customers, whether or not such damages are
foreseeable or any Party has been advised of the possibility or likelihood of
such damages.
(b)    Except for Liabilities arising out of or related to the gross negligence,
willful misconduct or bad faith of the defaulting Party or in respect of Section
5.2(d) or ARTICLE VII, in no event will a Party’s aggregate liability arising
under or in connection with this Agreement (or the provision of Services
hereunder) exceed the Fees paid or payable to such Party from the other Party
pursuant to this Agreement in respect of the Service from which such Liability
flows.
(c)    Each Party will use commercially reasonable efforts to mitigate the
Liabilities for which the other is responsible hereunder.
Section 7.2    Indemnification by Kimball Electronics. Kimball Electronics will
indemnify, defend and hold harmless each of the Kimball International
Indemnified Parties for any Liabilities attributable to any Third-Party Claims
asserted against them to the extent arising from or relating to: (i) any
material breach of this Agreement by Kimball Electronics; (ii) any gross
negligence, willful misconduct or bad faith by Kimball Electronics, the other
Members of the Kimball Electronics Group, or its or their employees, suppliers
or contractors, in the provision of the Kimball Electronics Services by Kimball
Electronics, the other Members of the Kimball Electronics Group or its or their
employees, suppliers or contractors pursuant to this Agreement; and (iii) the
provision of the Kimball International Services by Kimball International, the
other Members of the Kimball International Group or its or their employees,
suppliers or contractors, except to the extent that such Third-Party Claims for
Liabilities are Finally Determined to have arisen out of the material breach of
this Agreement, gross negligence, willful misconduct or bad faith of Kimball
International, the other Members of the Kimball International Group or its or
their employees, suppliers or contractors in providing the Kimball International
Services.
Section 7.3    Indemnification by Kimball International. Kimball International
will indemnify, defend and hold harmless each of the Kimball Electronics
Indemnified Parties for any Liabilities attributable to any Third-Party Claims
asserted against them to the extent arising from or relating to: (i) any
material breach of this Agreement by Kimball International; (ii) any gross
negligence, willful misconduct or bad faith by Kimball International, the other
Members of the Kimball International Group, or its or their employees, suppliers
or contractors, in the provision of the Kimball International Services by
Kimball International, the other Members of the Kimball International Group or
its or their employees, suppliers or contractors pursuant to this Agreement; and
(iii) the provision of the Kimball Electronics Services by Kimball Electronics,
the other Members of the Kimball Electronics Group or its or their employees,
suppliers or contractors, except to the extent that such Third-Party Claims for
Liabilities are Finally Determined to have arisen out of the material breach of
this Agreement, gross negligence, willful misconduct or bad faith of Kimball
Electronics, the other Members of the Kimball Electronics Group or its or their
employees, suppliers or contractors in providing the Kimball Electronics
Services.
Section 7.4    Exclusive Remedy. Except for equitable relief and rights pursuant
to Section 4.2, Section 4.5 or ARTICLE V, the indemnification provisions of this
ARTICLE VII will be the exclusive remedy for breach of this Agreement.

12

--------------------------------------------------------------------------------




Section 7.5    Risk Allocation. Each Party agrees that the Fees charged under
this Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.5(a) and the limitations on liability in
Section 7.1. Modifying the allocation of risk from what is stated here would
affect the Fees that each Party charges, and in consideration of those Fees,
each Party agrees to the stated allocation of risk.
Section 7.6    Indemnification Procedures. All claims for indemnification
pursuant to Section 5.2(d) or this ARTICLE VII will be made in accordance with
the provisions set forth in Article V of the Separation Agreement.
Notwithstanding anything to the contrary hereunder, neither Party may assert
against the other Party or submit to arbitration or legal proceedings any cause
of action, dispute or claim for indemnification which accrued more than two
years after the later of (a) the occurrence of the act or event giving rise to
the underlying cause of action, dispute or claim and (b) the date on which such
act or event was, or should have been, in the exercise of reasonable due
diligence, discovered by the Party asserting the cause of action, dispute or
claim.
Section 7.7    Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLE II AND THIS ARTICLE VII) ARE
INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS
TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY
SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF
THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE
OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.
Section 7.8    Dispute Resolution. Except for claims arising under ARTICLE V,
any Dispute arising out of or relating to this Agreement will be resolved as
provided in Article VIII of the Separation Agreement.
ARTICLE VIII
MISCELLANEOUS
Section 8.1    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.
Section 8.2    Waiver. No failure or delay of any Party in exercising any right
or remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of any Party to any such waiver
will be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such Party.
Section 8.3    Notices. All notices and other communications hereunder will be
in writing and will be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or electronic transmission, upon
written confirmation of receipt by facsimile, e-mail or otherwise, (b) on the
first Business Day following the date of dispatch if delivered utilizing a
next-day service by a recognized next-day courier or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered

13

--------------------------------------------------------------------------------




by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder will be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice:
If to Kimball International:
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47549
Attention: Julia E. Heitz Cassidy, General Counsel
Email: julie.heitz@kimball.com
If to Kimball Electronics:
Kimball Electronics, Inc.
1205 Kimball Boulevard
Jasper, Indiana 47546
Attention: John H. Kahle, General Counsel
Email: john.kahle@kimballelectronics.com


Section 8.4    Entire Agreement. This Agreement, including the Annexes hereto
and the sections of the Separation Agreement referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements, negotiations, discussions,
understandings and commitments, written or oral, between the Parties with
respect to such subject matter.
Section 8.5    No Third-Party Beneficiaries. Except to the extent otherwise
provided in ARTICLE VII, nothing in this Agreement or the Ancillary Agreements,
express or implied, is intended to or will confer upon any Person other than the
Parties to this Agreement and such Ancillary Agreements and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement or the Ancillary Agreements.
Section 8.6    Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the Laws of the State of Indiana, without regard
to any conflicts of law provision or rule thereof that would result in the
application of the Laws of any other jurisdiction.
Section 8.7    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any party hereto without the prior written
consent of the other Parties (not to be unreasonably withheld or delayed), and
any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void. Notwithstanding the foregoing, this
Agreement shall be assignable to (i) an affiliate or (ii) a third party in
connection with a merger, reorganization, consolidation or the sale of all or
substantially all the assets of a party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant party
hereto by operation of law or pursuant to an agreement in form and substance
reasonably satisfactory to the other parties to this Agreement. No assignment
permitted by this Section 8.7 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.

14

--------------------------------------------------------------------------------




Section 8.8    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 8.9    Execution in Counterparts. This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which when executed will be deemed to be an original but all of which
taken together will constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) will be as effective as delivery of a manually
executed counterpart of any such Agreement.
Section 8.10    References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The words “written request” when used in this Agreement shall include
email. In the event of any inconsistency or conflict which may arise in the
application or interpretation of any of the definitions set forth in Section
1.1, for the purpose of determining what is and is not included in such
definitions, any item explicitly included on a Schedule referred to in any such
definition shall take priority over any provision of the text thereof.
Section 8.11    Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement will not be assignable by such Party without the prior written consent
of the other Party. The successors and permitted assigns hereunder will include
any permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).
Section 8.12    Performance. Each Party will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.
Section 8.13    No Public Announcement. Neither Kimball International nor
Kimball Electronics will, without the approval of the other, make any press
release or other public announcement concerning the transactions contemplated by
this Agreement, except as and to the extent that either Party is obligated by
Law or the rules of any regulatory body, stock exchange or quotation system, in
which case the other Party will be advised and the Parties will use commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing will not preclude communications
or disclosures necessary to implement the provisions of this Agreement or to
comply with applicable Law, accounting and SEC disclosure obligations or the
rules of any stock exchange.

15

--------------------------------------------------------------------------------




[Signatures on Following Page]





16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.




 
KIMBALL INTERNATIONAL, INC.
 
 
 
 
By:
/s/ James C. Thyen
Name:
JAMES C. THYEN
Title:
Chief Executive Officer and President
 
 
 
KIMBALL ELECTRONICS, INC.
 
 
 
 
By:
/s/ Donald D. Charron
Name:
DONALD D. CHARRON
Title:
Chairman and Chief Executive Officer
 
 






--------------------------------------------------------------------------------




Annex A
AUTHORIZED REPRESENTATIVES


KIMBALL INTERNATIONAL
Julie Heitz-Cassidy
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47549




KIMBALL ELECTRONICS
John H. Kahle
Kimball Electronics, Inc.
1205 Kimball Boulevard
Jasper, Indiana 47546







A-1

--------------------------------------------------------------------------------




Annex B
KIMBALL INTERNATIONAL SERVICES AND FEES
Kimball International (“KII”) will provide Kimball Electronics (“KEI”) the
following specific services as requested by Kimball Electronics on the terms
specified in this Annex B.




Category of
Services
Description
Fee(s)
Service Term
Benefit Administration
Pay all benefit related claims & ASO fees
$4,626 per month
Oct-Dec
Rebill KEI for claims and fees
       -0- (zero)
Oct-Dec
Act as liaison with vendors for any KEI eligibility or payment issues due to
file transfer to Work Force Now
       -0- (zero)
Oct-Dec
Health Savings Account reconciliation
       -0- (zero)
Oct-Dec
Include KEI member numbers in the 5500 filed in July and the PCORI fee due end
of July
       -0- (zero)
Include Oct-Dec data
Calculate KEI portion of company retirement plan contribution for FY2015
       -0- (zero)
Include data prior to spin
Operating System Fees for ADP Enterprise
  Sharing of the costs of the ADP Enterprise System “payroll check
charges.” through the implementation of the Vantage replacement for KII.
$19,985 per month
Retirement of ADP Enterprise HRIS planned November 2014 through April 2015
Tax
Compliance, reporting and planning services for U.S. federal, state and local
tax matters consistent with past practice
       -0- (zero)
11/1/14 – 12/31/15
Accounting and Financial
Public reporting requirements pursuant to U.S. securities law, services related
to the management and separation of enterprise financial reporting systems, and
continuing transaction support related to separating the financial books and
records of each company.
       -0- (zero)
11/1/14 – 12/31/15


B-1

--------------------------------------------------------------------------------






Category of
Services
Description
Fee(s)
Service Term
Travel Coordinator Services
Provide access to each others pseudo cities in the event of an emergency or
travel disruption, the KEI and KII Travel Coordinators will provide backup
support for each other.*
Any TS24 transaction fees associated with the bookings
Present- April 30, 2015
Mail Services
Provide KEI with mail services utilizing the current mailing address for
outgoing and incoming mail & packages.**
Included in the IT TSA monthly fee
Termination upon relocation of KEI to new HQ at the KBC.

*This service will be limited in scope: (1) KII Travel Services will provide KEI
backup support in the event of unforeseen travel challenges and KEI Travel
Services will provide KII backup support in the event of unforeseen travel
challenges; (2) KII & KEI Travel Services makes no implied or express warranties
of availability; (3) KII is not liable for any KEI bookings and KEI is not
liable for any KII bookings and (4) under this term, each party will have access
to the others travel and IATA records. Each party will maintain the records in
confidence.
**This service will be limited in scope: (1) KII Mail Services will provide KEI
mail services support (outgoing an incoming) while KEI resides in the KII
Corporate Headquarters thus enabling KEI to utilize their existing address until
they move to their new Headquarter and (2) includes US Postal Service, Federal
Express, UPS and other express services.


Until the shared Information Technology infrastructure, systems and services are
completely separated, KII and KEI agree to the following transition services:
IT Transition Services Exhibits
Scope
Information Security Support
Provide consulting support for KEI information security technicians who have
transferred and process KEI requests
Network Operations
Provide data network and consulting support for KEI network techs who have
transferred and support KEI locations/users
Jasper-based Telecommunications System
Provide a Jasper-based PBX telephone system and consulting support for Doris
Computing Services (Server, Storage, DB)
Provide shared servers, data base, data storage infrastructure and consulting
support for KEI techs who have transferred and support KEI locations/users
On-Premise Exchange Services
Provide support for the on-premise Exchange system that KII will use until they
complete migration to the cloud
SAP BW Data Warehouse Services
Provide support for the BW instance that KII will use until they complete
migration to MS BI
Data Center Services
Provide floor space, data center management services, and training/consulting
support for batch job scheduling
IT Resumption Planning (Disaster Recovery)
Provide secondary data center space and ITRP services
Active Directory/IP Address KEI Site Migrations
Migration support (to new KEI Active Directory and IP Address) including overall
project management services required for successful execution of this critical
part of the IT infrastructure separation
Web Hosting
Provide hosting environment for KEI




B-2

--------------------------------------------------------------------------------




IT Transition Services Exhibits
Scope
Financial Management system (SAP ECCS Enterprise Consolidations and SAP A/P,
Fixed Assets and G/L systems)
Provide core SAP ERP instance where the ECCS, A/P, F/A and G/L modules used by
KII Corporate Shared Services are hosted.
Active Directory
Provide current Active Directory domain (KII) that supports a two trust
relationship with new KEI domain.



The IT transition services are anticipated to terminate no later than December
2015.
Prior to the spin-off of KEI, that business segment of KII paid a monthly
fixed-fee for IT infrastructure, systems and services. KEI will continue to pay
a monthly fixed fee, adjusted to account for transfer of IT staff, for the
transition services listed above in accordance with the terms and conditions of
the master Transition Services Agreement. Details of the fixed monthly fee are
as follows:
•
$56,735/month until KEI completes the migration to their infrastructure, shared
systems are separated, and the connection between the KEI and KII infrastructure
is severed.



•
$4,250/month for Primary Data Center floor space in Jasper, Indiana based on the
use of the marked space. This rate is subject to change if KEI requests/requires
more floor space and KII is able to accommodate. In such cases, the revised rate
will be negotiated in good faith based on the market value for data center
space.

In situations where KEI is providing assistance to KII, no fee will be charged.
Both companies will exhaust their internal resources before requesting the
activation of these IT transition services.
The IT transition services do not cover management, administration, and support
of the infrastructure and systems design and implemented for KEI. IT transition
services are for KEI’s use of the KII infrastructure and shared systems.



B-3

--------------------------------------------------------------------------------




Annex C
KIMBALL ELECTRONICS SERVICES AND FEES
Kimball Electronics will provide Kimball International the following specific
services as requested by Kimball International on the terms specified in this
Annex C.


Category of
Services
Description
Fee(s)
Service Term
Tax
Compliance, reporting and planning services for international, U.S. federal,
state and local tax matters consistent with past practice
        -0- (zero)
11/1/14 – 12/31/15
Accounting and Financial
Public reporting requirements pursuant to U.S. securities law, services related
to the management and separation of enterprise financial reporting systems, and
continuing transaction support related to separating the financial books and
records of each company.
        -0- (zero)
11/1/14 – 12/31/15




C-1